             Case 1:20-cv-10052-GHW Document 15 Filed 02/09/21 Page 1 of 2
                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
  UNITED STATES DISTRICT COURT
                                                                                    DATE FILED: 2/9/2021
  SOUTHERN DISTRICT OF NEW YORK
   -----------------------------------------------------------------X
                                                                  :
   FRANKIE MONEGRO, on behalf of himself                          :
   and all others similarly situated,                             :
                                                                  :   1:20-cv-10052-GHW
                                                   Plaintiff, :
                                                                  :         ORDER
                                -against-                         :
                                                                  :
   SCHOOL ZONE PUBLISHING COMPANY, :
                                                                  :
                                                   Defendant. :
                                                                  :
------------------------------------------------------------------X
-
  GREGORY H. WOODS, United States District Judge:

        By letter dated February 3, 2021 the parties have informed the Court that they have reached

a settlement in principle. Accordingly, it is hereby ORDERED that this action be conditionally

discontinued without prejudice and without costs; provided, however, that within thirty (30) days of

the date of this Order, the parties may submit to the Court their own Stipulation of Settlement and

Dismissal.1 Otherwise, within such time Plaintiff may apply by letter for restoration of the action to

the active calendar of this Court in the event that the settlement is not consummated. Upon such

application for reinstatement, the parties shall continue to be subject to the Court’s jurisdiction, the

Court shall promptly reinstate the action to its active docket, and the parties shall be directed to

appear before the Court, without the necessity of additional process, on a date within ten (10) days

of the application, to schedule remaining pretrial proceedings and/or dispositive motions, as

appropriate. This Order shall be deemed a final discontinuance of the action with prejudice in the




1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
         Case 1:20-cv-10052-GHW Document 15 Filed 02/09/21 Page 2 of 2



event that Plaintiff has not requested restoration of the case to the active calendar within such 30-

day period.

        The Clerk of Court is further directed to terminate all pending motions, adjourn all

remaining dates, and to close this case.

        SO ORDERED.

Dated: February 8, 2021
                                                         __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   2
